Citation Nr: 1442090	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim.

In April 2011 and September 2013, the claim was remanded by the Board for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In October 2012, the Veteran revoked his power attorney in which he had appointed a Veterans Service Organization (VSO).  In March 2013, the VSO asked the Board to accept the Veteran's wishes of the revocation.  In June 2013, the Veteran confirmed that he wished to represent himself in the appeal.  As such, the Veteran is self-represented.

The appeal is once again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder to include MDD and PTSD.  See, e.g., the Veteran's statements dated July 2005, October 2006, and April 2011.

A review of the record demonstrates that the Veteran underwent VA psychiatric examinations in June 2011 and August 2011, during which it was determined that the Veteran did not have a psychiatric disorder to include PTSD.  Following review of the claims file, the examiner confirmed his previous findings in a February 2012 addendum.

In its September 2013 remand, the Board noted that, although the VA examiner determined there is no current disability, the record nevertheless contains diagnoses of psychiatric disorders during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Accordingly, the Board remanded the matter in order to obtain a medical opinion to determine if any psychiatric disorder identified during the pendency of the claim resolved and, if so, whether the disorder is related to the Veteran's active service.

In compliance with the remand instructions, a VA medical opinion was obtained in October 2013.  The examiner reviewed the claims file and noted that "[t]here is a comprehensive psychiatric evaluation from that time indicating major depressive disorder, single episode, moderate with psychotic features..."  He continued, "[b]ased on this review, it is at least as likely as not that the Veteran was experiencing psychological symptoms at that time."  In a subsequent March 2014 VA medical opinion, the same examiner noted that, at the time of his prior (June 2011 and August 2011) examinations, "I was not finding evidence of major depressive disorder.  This indicates that it is as least as likely as not that his mood disorder had either resolved or was in remission at the time of my examination."

The claims file was again returned to the same VA examiner in June 2014 at which time he indicated, "I have no opinion as whether the diagnosis of major depressive disorder made in 2005 is related to [the Veteran's] service."  The examiner subsequently indicated that he had reviewed the claims file prior to rendering this opinion.  See the VA addendum opinion dated August 2014.

Critically, despite numerous attempts at clarification, the VA examiner failed to render an opinion as to whether it is at least as likely as not that the major depressive disorder diagnosed in May 2005 was due to the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for an acquired psychiatric disability must be remanded so that this may be accomplished.

The Board additionally observes that in a March 2011 VA treatment record, the treatment provider noted the Veteran's report that he is in receipt of disability benefits from the Social Security Administration (SSA).  However, in a February 2014 VA treatment record, the treatment provider indicated that the Veteran is in receipt of SSA supplemental security income (SSI).  In any event, the Veteran's SSA records have not been associated with the claims file.  Accordingly, upon remand, the Board finds that the RO should attempt to obtain the Veteran's SSA records, as these records are potentially pertinent to his pending claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Additionally, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, procure records of any outstanding post-service treatment for a psychiatric disability that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA medical facility since May 2014.  All such available documents should be associated with the claims file.

2. The AOJ shall also procure from the Social Security Administration copies of the decision addressing the Veteran's application for disability or SSI benefits, as well as, the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the AOJ to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

3. Once all available records have been received, forward the Veteran's claims file to a VA medical professional with appropriate expertise, other than the examiner who provided the prior October 2013, March 2014, June 2014, and August 2014 medical opinions, for an opinion regarding the Veteran's acquired psychiatric disability.

After thorough review of the claims file, the VA examiner should render an opinion as to whether it is at least as likely as not that the MDD diagnosed in May 2005 had its clinical onset in service or is otherwise related to the Veteran's military service, to include the documented April 1979 bow collision and the operations in the Arabian Sea while serving on the USS Ranger.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include MDD and PTSD.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

